Citation Nr: 0804719	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-08 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for residuals of brain trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1969 
to June 1970, with a prior period of more than 3 years from 
1964. 

When this matter was last before the Board of Veterans' 
Appeals (Board) in February 2007, it was remanded to the 
Department of Veterans Affairs (VA) St. Paul, Minnesota, 
Regional Office (RO) via the Appeals Management Center (AMC) 
in Washington, D.C. for additional development.  Following 
the completion of the requested development, a supplemental 
statement of the case was issued in September 2007, and the 
case was returned to the Board.  


FINDINGS OF FACT

1.  In a December 2001 rating decision, the RO denied the 
claim of entitlement to service connection for residuals of 
brain trauma; the appellant filed a notice of disagreement 
with the adverse decision but did not file a substantive 
appeal in response to a March 2002 statement of the case, and 
the December 2001 rating decision became final.

2.  The additional evidence received since the rating 
decision in December 2001 is cumulative or redundant of 
evidence previously considered and by itself or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for residuals of brain 
trauma, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has not been received, the final 
rating decision in December 2001 denying entitlement to 
service connection for residuals of brain trauma may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104, 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The RO provided pre-adjudication notice by letter dated in 
August 2003.  The notice informed the appellant of the type 
of evidence needed to substantiate the underlying claim for 
service connection for residuals of brain trauma, and the 
type of evidence necessary to reopen the claim, namely, new 
and material evidence, and what each of those terms - "new" 
and "material" - means.  The appellant was informed that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  For example, he was asked to submit 
medical records of treatment of the disorder at issue.  The 
notice included the general effective-date provision for 
service connection, that is, the date of receipt of the 
claim.

When the case was last before the Board in February 2007, it 
was observed that the veteran had been provided with a basic 
description of what constitutes "new and material" evidence 
in the August 2003 letter, but he had not been provided with 
notice which fully complied with the criteria noted in Kent, 
supra (i.e., the type of evidence which would be new and 
material based on the reasons for the prior denial).  The 
claim was remanded for the purpose of providing the veteran 
with such notice.  

In March 2007, the AMC directed a notice letter to the 
veteran in response to the Board's remand directives, 
particularly with respect to the holding in Kent, supra.  
Subsequent to this letter, the veteran's representative 
submitted an appellate brief in support of the veteran's 
claim in January 2008.  In this brief, the representative 
took specific exception to the necessity of the Board's 
February 2007 remand to the AMC, describing in great detail 
the definition of "new and material evidence," and 
vehemently arguing why he believed that such evidence had 
been presented.  

In the analysis of whether there is any defect with the Kent 
notice requirements in this case, the holding in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), is particularly 
instructive.  In Sanders, it was held that any error by VA is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it did not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.

The Board finds that the presumption of prejudice has been 
rebutted in this case by the careful examination of the 
contentions and the communications provided both to and from 
the veteran and his representative over the course of this 
appeal.  In these communications, particularly in the January 
2008 brief from the veteran's representative described above, 
it is clearly demonstrated that the veteran has actual 
knowledge of the evidence he is required to submit in order 
to reopen his claim of service connection.  It must be 
concluded that any perceived notice error in this case did 
not affect the essential fairness of the adjudication.  See 
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 12 (U.S. 
Vet. App. January 30, 2008)(citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007)); Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  VA has essentially satisfied its 
obligation to notify and that any error or omission in 
providing notice would not result in prejudice to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005).

As for content of the notice letters to the veteran, the 
documents substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence), 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim except for the degree of 
disability assignable); and of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (the elements of a new and material evidence 
claim).  

To the extent that the degree of disability assignable was 
not provided, as the claim is denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the appellant with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.  VA 
has essentially satisfied its obligation to notify and that 
any error or omission in providing notice would not result in 
prejudice to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005).

With respect to the duty to assist, under 38 U.S.C.A. § 
5103A, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  It 
is noted in this regard that the veteran submitted statements 
in May 2007 and November 2007 in which he indicated that he 
had no more information or evidence to submit.  As there is 
no indication of the existence of additional evidence to 
substantiate the claim, no further assistance to the 
appellant is required to comply with the duty to assist.  
Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4)(iii).

Finally, in his January 2008 brief, the veteran's 
representative took exception to the fact that the veteran's 
claim was remanded to the "RO via the AMC," arguing that 
there was no evidence of participation by the RO.  The Board 
is compelled to point out that the AMC has complete authority 
to develop remands, reach decisions based on additional 
evidence gathered, and authorize the payment of benefits.  If 
the AMC is unable to grant an appeal in full, the appeal is 
recertified to the Board for continuation of the appellate 
process.  (See M21-1MR, Part III, Subpart I, Chapter 1, 
Claims Processing Improvement.)  It is regrettable that the 
veteran and his representative may have been confused with 
respect to the role of the AMC in the remand process; 
however, the fact that the AMC followed the directives set 
out in the February 2007 remand rather than the RO was 
inconsequential to the development and adjudication of the 
veteran's claim on appeal.  The AMC acted in accordance with 
the Board's directives and both the veteran and his 
representative responded to the development by the AMC.  Once 
again, the veteran was not prejudiced in any way by the 
actions of the Board, the RO, or the AMC in this regard.   

Legal Standard

A claim which has been denied in an unappealed rating 
decision by the RO may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to materiality, the newly presented evidence 
need not be probative of all the elements required to award 
the benefit, but the evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.

Procedural and Factual Background

In rating decisions in July 2000 and December 2001, the RO 
denied the claim of entitlement to service connection for 
residuals of brain trauma; the appellant filed a notice of 
disagreement with the adverse decisions but did not file a 
substantive appeal in response to a March 2002 statement of 
the case, and the December 2001 rating decision became final.  
In these decisions, the appellant was notified of the adverse 
determinations and of his procedural and appellate rights.  
The evidence considered by the RO consisted of the service 
medical records and post-service medical records.  

Service medical records showed that the veteran received a 
mild cerebral concussion for which he was hospitalized for 1 
day in April 1965, but showed no evidence in service of any 
residual disability from a head injury.  Post service medical 
records from 1998 to the date of the December 2001 decision 
described episodes of disorientation and confusion but none 
of them contained any evidence of, or an opinion regarding 
the possibility that these symptoms were secondary to a head 
injury.  "Possible dementia probably secondary to long-
standing alcohol abuse" was offered in the medical record as 
an explanation for the veteran's symptoms.  The claim was 
denied because there was no medical evidence that the 
veteran's symptoms were in any way related to a head injury 
in service 30 years prior.  

Current Claim to Reopen

In August 2003, the current claim to reopen was received at 
the RO.

In the prior denial of the claim in December 2001, the RO 
found that there was no medical evidence submitted that 
showed that the veteran had residuals of brain trauma that 
were related in any way to service, including a head injury 
sustained therein.  Accordingly, for evidence to be new and 
material in this matter, it would have to tend to show that 
the veteran has current residuals of brain trauma that are 
linked to an in-service injury or disease.

The additional evidence received since the rating decision of 
December 2001 consists of written statements and oral 
testimony offered by the veteran in the pursuit of his claim, 
as well as VA and private medical and psychiatric treatment 
records documenting the treatment of the veteran for various 
disabilities, including a cognitive disorder, alcohol 
dependence in remission, and variously diagnosed psychiatric 
disorders.  

Although the written statements and oral testimony offered by 
the veteran are new, they are not material as they do not 
address the unestablished fact necessary to substantiate the 
claim, that is, medical evidence of a nexus between the 
veteran's brain-related pathology and service, including any 
head trauma that occurred therein.  The veteran's 
representative has vehemently argued that the credibility of 
the veteran's sworn testimony at his September 2006 Board has 
not been rebutted and should thus serve as the requisite new 
and material evidence of the circumstances of his service as 
well as the relationship between such service and current 
brain-related symptomatology.  It well-established, however, 
that lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim.   
Moray v. Brown, 5 Vet. App. 211 (1993).  

With respect to the VA and private medical and psychiatric 
treatment records that have been associated with the claims 
file since December 2001, it is acknowledged that they do 
contain written documentation of the history provided by the 
veteran of head injuries in service as well as his expressed 
beliefs that his cognitive difficulties are related to those 
head injuries.  The veteran's beliefs and contentions were 
considered in the previous denials, and, as such, are 
duplicative in nature, whether as again recorded as medical 
history or in contentions associated with the claim.  

Moreover, the additional medical opinion evidence does not 
etiologically relate residuals of brain trauma to service.  
Specifically, a March 2005 statement from a clinical nurse 
specialist was provided for further information regarding the 
veteran's current mental status as it related to his military 
experiences.  His current diagnoses were posttraumatic stress 
disorder (PTSD), recurrent major depression, cognitive 
disorder (not otherwise specified (NOS), and alcohol 
dependence in remission.  She noted that the veteran believed 
that his problems are due to his military service.  She 
stated that the veteran was hospitalized in 1998 for delirium 
related to antidepressant toxicity and showed significant 
deficits at that time.  There were no testing results prior 
to this to provide a baseline with which to compare the most 
recent testing.  Therefore, she concluded that there was no 
way to determine how much of his current cognitive problems 
were related to the toxicity versus long-term alcohol use or 
head injuries.  Again, it was noted that the veteran 
attributed his cognitive difficulties at least somewhat to 
head injuries experienced in the military.  

The aforementioned March 2005 opinion cannot constitute both 
new and material evidence.  This evidence is not considered 
"material" because it is not more than speculative as to a 
relationship between service and the veteran's claimed head 
injury residuals.  Rather, while the nurse recognizes the 
veteran's belief, the following medical opinion actually sets 
forth the speculative nature of the situation.  See Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim).    

In August 2005, VA treatment records show that a doctor 
stated that the veteran had been diagnosed with depression 
and PTSD.  The veteran reported longstanding anxiety and 
depression, and that these symptoms appeared to be related, 
more likely than not, at least in part to various 
difficulties he experienced in the military.  Subsequently, 
the veteran was afforded psychological testing and a VA 
examination in March 2006.  A Board of two (a licensed 
psychologist and a mental health practitioner) included a 
multiaxial diagnosis of major depressive disorder, PTSD and 
cognitive disorder, NOS.  The Board observes that a May 2006 
RO decision granted service connection for PTSD with 
depression.  As to the opinions as they relate to the instant 
claim, they cannot be considered new and material evidence.  
Again, the final conclusions either do not relate residuals 
of head injury to service or are speculative in nature (for 
example, NOS regarding the cognitive disorder).  Id.   

In sum, the evidence does not raise a reasonable possibility 
of substantiating the claim.  Accordingly, the additional 
evidence received is not new and material and the claim of 
service connection for residuals of brain trauma is not 
reopened.  Until the veteran meets his threshold burden of 
submitting new and material evidence sufficient to reopen his 
claim, the benefit-of-the-doubt standard of proof does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

As new and material evidence has not been presented, the 
claim of service connection for residuals of brain trauma is 
not reopened, and the appeal is denied.





______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


